Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 9/29/22 which has been entered. Claims 29, 31, and 35-37 have been amended.  No further claims have been cancelled. No Claims have been added. Claims 29, 31, and 33-40 are still pending in this application, with Claims 29 and 37 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29, 31, 33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US Publication No. 20160360350 (from IDS) in view of Newham US Publication No. 20130316642 (from IDS) and Steiner US Publication No. 20170139668.

              Referring to claim 29,, Watson et al. teaches a mobile device (Fig. 3D: companion devices 390, 399; Fig. 5A-B: computer systems 500, 550; para 0074: “Computer system 550 is an example of computer hardware, software, and firmware that can be used to implement the disclosed technology.”), comprising: a touch screen (para 0071: “to enable user interaction with the computing device 500, an input device 545 can represent any number of input mechanisms, such as…a touch-sensitive screen for gesture or graphical input”; para 0074: “user interface components 585 can include…touch detection and processing circuitry”); a wireless communication circuit (para 0075: “Chipset 560 can also interface with one or more communication interfaces 590 that can have different physical interfaces. Such communication interfaces can include interfaces for wired and wireless local area networks, for broadband wireless networks, as well as personal area networks.”); and a processor coupled to the touch screen and the wireless communication circuit (Fig. 5B: processor 555 and chipset 560 coupled to user interface 585 and communication interface 590), wherein the processor is configured to: establish a wireless connection to a first audio device by using the wireless communication circuit; in response to establishing the wireless connection, receive information, from the first audio device (para 0021: “According to the present technology, the wireless ear buds can pair with a companion communication device (e.g. a computer, a smartphone, a tablet computer, a smart watch, or the like) via a wireless communication protocol (e.g., via Bluetooth®).”; Fig. 3D: 2-way communication between ear buds 305, 310 and 2-way communication between primary ear bud and companion device 399; para 0056: “a pair of communicatively coupled wireless ear buds can involve a primary wireless ear bud that is paired with a companion communication device and a secondary wireless ear bud that does not pair directly with the companion communication device”), information including a first battery charging level of the first audio device and a second battery charging level of a second audio device; in response to the first battery charging level being greater than the second battery charging level, perform a designated function using the first audio device (para 0057: “a pair of wireless ear buds can perform a coordinated swap when a primary wireless ear bud's battery level is low and the primary wireless ear bud transfers its role to a secondary wireless ear bud, which becomes the primary wireless ear bud, while the primary wireless ear bud becomes the secondary wireless ear bud in the pair of wireless ear buds.”); obtain, from the first audio device and the second audio device, sensed information; determine whether the first audio device or the second audio device is worn on a user's body based on the sensed information; and in response to the second audio device being worn on the user's body and the first audio device not being worn on the user's body, perform the designated function using the second audio device being worn on the user's body. (para 0057: “a coordinated role swap can occur when a secondary wireless ear bud is placed in a user's ear, while the primary wireless ear bud is not placed in a user's ear (e.g., as detected by sensors 195).”). 
                However, Watson does not make it clear if the mobile device is the device making the role swap decisions, but Newham teaches receive information including a first battery charging level of the first audio device and a second battery charging level of a second audio device; in response to the first battery charging level being greater than the second battery charging level, perform a designated function using the first audio device (para 0056: “In determination block 407, the first wireless node, the second wireless node, and/or the wireless source device may determine whether it is time to swap roles. This determination may be based on various factors, such as battery usage”; para 0053: “the first wireless node, the second wireless node, and/or the wireless source device may monitor the battery consumption of the first and second wireless nodes.”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of control source decisions among three devices, therefore it would have been obvious to have battery information sent to the mobile device so that the mobile device could initiate the role swap, as taught in Watson et al. in the device of Watson et al. and Newham, as opposed to the role swap being initiated by the primary earpiece because both devices have processing and control circuitry. 
             However, Watson et al. and Newham do not teach displaying the battery information per se, but Steiner teaches display the first battery charging level of the first audio device and the second battery charging level of the second audio device on the touch screen based on information received from the devices (para 0036: “Underneath the "L" is textural information in the form of a numerical representation 124 of remaining battery life for the left ear piece, in this instance, "48%." Underneath the right ear piece is an "R" indicating that this is the right ear piece. Underneath the "R" is textual information in the form of a numerical representation 126 of remaining battery life for the right ear piece, in this instance, "48%."). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display the battery information, as taught in Steiner, in the device of Watson et al. and Newham because it allows the user to visually see the battery life and helps to inform him or her if charging will be needed.
             Referring to claim 31, Watson et al. teaches the processor is further configured to change an assignment of a microphone function from the first audio device to the second audio device based on the sensed information (paras 0057, 0060). Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Watson et al., Newham, and Steiner, because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.
             Referring to claim 33, Watson et al. teaches the processor is further configured to obtain audio signals from one of the first audio device and the second audio device using the wireless communication circuit (para 0060). 
             Referring to claim 35, Watson et al. teaches the processor is further configured to, in response to detecting the first audio device or the second audio device being worn on the user's body, activate an audio output to an audio device which is worn on the user's body among the first audio device and the second audio device by using the wireless communication circuit (paras 0057, 0060). Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Watson et al., Newham, and Steiner, because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.
             Referring to claim 36, Watson et al. teaches the processor is further configured to, in response to detecting the first audio device or the second audio device being worn on the user's body, activate a microphone function of an audio device which is worn on the user's body among the first audio device and the second audio device (paras 0057, 0060). Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Watson et al., Newham, and Steiner, because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al., Newham, and Steiner, as shown in claims 29, and 33 above, and further in view of Song et al. US Publication No. 20080300025.

             Referring to claim 34, Watson et al., Newham, and Steiner do not teach speech recognition, but Song et al. teaches the processor is further configured to perform a voice recognition based on the obtained audio signals (para 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use speech recognition, as taught in Song et al., in the device of Watson et al., Newham, and Steiner because it allows a user to make voice commands via the earpieces.

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. in view of Van Engelen et al. US Publication No. 20060166715 (from IDS) and Quinn et al. US Publication No. 20140219490 (from IDS).

             Referring to claim 37, Watson et al. teaches a first audio device (Fig. 3B: wireless ear bud 305) comprising: a wireless communication circuit (Fig. 1B: communication interface 175); a speaker (Fig. 1B: audio output 170); a first battery (Fig. 1B: battery 190); and a control circuit coupled to the wireless communication circuit, the speaker, and the battery (Fig. 1B: processor 180; para 0027: “The memory 185 also stores instructions that, when executed by the processor, causes the wireless ear bud 165 to communicatively couple with another wireless ear bud”), wherein the control circuit is configured to: establish a first wireless connection to a mobile device by using the wireless communication circuit (para 0056: “a primary wireless ear bud that is paired with a companion communication device”; Fig. 3B: companion communication device 390); establish a second wireless connection to a second audio device wirelessly paired with the first audio device by using the wireless communication circuit (para 0056: “a primary wireless ear bud that is paired with…a secondary wireless ear bud”; Fig. 3B: wireless ear bud 310); obtain first battery information corresponding to a remaining capacity of the first battery (para 0057: “a pair of wireless ear buds can perform a coordinated swap when a primary wireless ear bud's battery level is low and the primary wireless ear bud transfers its role to a secondary wireless ear bud, which becomes the primary wireless ear bud”); the second audio device communicates with the first audio device via the second wireless connection; and the mobile device communicates with the first audio device and the second audio device (para 0056: “a primary wireless ear bud that is paired with a companion communication device and a secondary wireless ear bud that does not pair directly with the companion communication device. Instead, the primary wireless ear bud receives audio data from the companion communication device and routes the audio data to the secondary wireless ear bud.”).
             However, Watson et al. does not teach determining and sending battery info from the earpieces to the mobile device per se, but Van Engelen et al. teaches obtain first battery information corresponding to a remaining capacity of the first battery; obtain, from the second audio device, second battery information corresponding to a remaining capacity of a second battery of the second audio device via the second wireless connection (para 0053: “the first wireless node, the second wireless node, and/or the wireless source device may monitor the battery consumption of the first and second wireless nodes.”); determine a priority for performing charging based on the first battery information of the first audio device and the second battery information of the second audio device (para 0041: “The portable power supplies within the wireless microphone, wireless earpiece or base unit may be used also to recharge the portable power supplies within the microphone or earpiece. This may be done based on many different criteria. For example, which battery or portable power supply has a lesser charge may be used as the determining criteria.”); and transmit, to the mobile device, control information related to the determined priority (Fig. 6: power distribution module 77 in wireless earpiece 12; para 0063: “allows for earpiece 12 and microphone 14 to share resources, such as battery life, and communicate in both directions with the base unit. Power distribution control and management may be performed by circuitry within power distribution modules coupled to the setup modules or within the modules themselves.”) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine charging priority and send it to the mobile device, as taught in Van Engelen et al., in the device of Watson et al. because it lets the mobile device know how to allocate power between multiple devices. Further, a person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of control source decisions among three devices, therefore it would have been obvious to have priority decisions made in an earpiece, as taught in Van Engelen et al. in the device of Watson et al. and Van Engelen et al., as opposed to the priority decision being initiated by the mobile device because all devices have power control circuitry.
             However, Watson et al. and Van Engelen et al. do not teach information including charging at different rates, however, Quinn et al. teaches the control information indicates a charging rate of the first battery to be different than a charging rate of the second battery (para 0061: “determined whether there is a difference in charge level between the battery of the acoustic layer device and the battery of the pad-type device. If a difference in charge level is determined at 1207, flow continues to 1208 where the charge rate of each battery is adjusted so that the battery detected as having the lower charge level receives a higher rate of charge”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to charge the earpiece batteries based on the respective battery levels, as taught by Quinn et al., in the device of Watson et al. and Van Engelen et al. because it allows both earpieces to be charged simultaneously, while helping to balance the charge levels of both devices.
             Referring to claim 38, Watson et al. teaches at least one sensor (Fig. 1B: sensors 195 of ear bud 165); and wherein the control circuit is further configured to determine whether the first audio device is worn by a user by using the at least one sensor, and to perform a predefined function when it is determined that the first audio device is worn by the user (para 0057).
             Referring to claim 39, Watson et al. teaches the predefined function includes activating a microphone when it is determined that the first audio device is worn by the user (paras 0057, 0060). Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Watson et al., Van Engelen et al., and Quinn et al., because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.
             Referring to claim 40, Watson et al. teaches a microphone, and wherein the control circuit is further configured to: receive a control signal for controlling the microphone from the mobile device via the first wireless connection, and enable or disable the microphone according to the control signal (para 0060).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. 

Applicant states in para 4 of page 10 to page 11 of the remarks:
“Watson is directed to controlling communicative coupling of first and second audio output devices. Watson merely discloses performing a coordinated role swap when one earpiece is placed into a user's ear, while the other earpiece is not. Watson, in its entirety, fails to disclose receiving a charging level of the first and/or second audio output devices. In addition, Watson does not disclose determining whether the first audio device or the second audio device is being worn. Further, Watson does not disclose a situation in which a second audio device is being worn, a first audio device is not being worn, and the first audio device's battery charging level is greater than the second audio devices'.”

Examiner respectfully disagrees. Para 0057 of Watson specifically states that the earbuds are detected as being worn or not by sensors 195. Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a situation in which a second audio device is being worn, a first audio device is not being worn, and the first audio device's battery charging level is greater than the second audio devices'.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Though claim 29 recites a situation where a second audio device is being worn and a first audio device is not being worn and the claim recites a situation where the first audio device's battery charging level is greater than the second audio devices', the claim does not necessarily include the scenarios together at the same time. The two scenarios are unrelated in the claim. Therefore, such a combination does not need to be taught by the prior art in order to read on the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652